Hooker, J.
(dissenting):
The relator was charged.with.willful-disobedience of orders.in failing to make telephonic reports to the station house from his beats. The evidence upon the merits was conflicting and the question close, and it is apparent that a slight variance in favor of the relator might have turned the judgment the other way.
On cross-examination the relator was asked: “ Q. How many times from the time you first came on the force down to the present time have you been' charged with violation of the rules and either admitted your guilt and been found guilty or punished'? • Mr. Syme: I object to any examination on that line upon the ground that it is incompetent and an indirect manner of proving the conviction upon another charge, which is not admissible for the purpose of this trial. Mr. Bell: These questions are all proper for the purpose of testing the witness’s credibility. The Commissioner: I shall ride against Mr. Syme. Mr. Syme: Exception. * '* * Q. Is it not 'true that on December 26, 1901, you. were charged with absence without leave and fined two days’ pay ? ■ Mr. Syme : I object to the form of the question upon-the samé grbunds as formerly. The Commissioner: I shall rule in favor of Mr, Bell. -Mr. Syme: ^Exception. ,Q. Is that true? A. Yes, sir.” Over *379similar objection the prosecuting attorney was allowed to ask and the relator answered that he was convicted on April 26, 1902, June 5, 1902, December 4, 1903, and December 18, 1903, and stated the punishment he received upon each conviction.
It is the established law that “In determining the guilt of a police officer, who is on trial for charges preferred against him, the police commissioners cannot act upon their own knowledge. The charges must be tried upon evidence and the guilt must be established by evidence produced before the commissioners upon the trial. * * * But in inflicting the punishment they may take into consideration the evidence, as well as their own knowledge of the police officer, and inflict such punishment, authorized by the rules and the statutes, as in their judgment the case, in view of all the circumstances, requires.” (People ex rel. McAleer v. French, 119 N. Y. 502, 507; People ex rel. Clarke v. Roosevelt, 168 id. 488, 489.)
From the record now under review it is apparent that the police commissioner considered the evidence of the relator’s prior convictions in determining the question of his guilt under the charges he was then trying. His return states that “ Appended hereto and marked Exhibit { A ’ is the record of all the proceedings had upon the charge preferred against Loren J. Walters on the 26th day of ■ February, 1904, for disobedience of orders'in failing to report from certain telephone boxes and all testimony taken upon the trial of the said Loren J. Walters, alb statements made upon said trial, together with all objections, specifications, proceedings, exceptions, charges, judgments, orders and convictions touching upon said matter.” The proceedings which have been quoted, showing the relator’s testimony on his cross-examination in respect to prior, convictions, included what was so “appended” to the return of the respondept. The 2d paragraph of the return states: “ I certify that so much of said evidence as was offered an.d received in support of the charge preferred was considered by me in determining the question of guilt of said. Loren J. Walters upon said charge, and that so much of said record as was not so received was exclusively considered by me in determining the question of the punishment to be inflicted upon him upon his conviction.” It is apparent, therefore, that all of the evidence received upon the trial before the commissioner was considered by him in determining the question of *380Walters’ guilt. Evidence of his prior con'victions was received, and hence that .must have been considered by the commissioner in determining this question of guilt. The return itself shows that some matters were exclusively considered in determining the question of punishment, but according to the return itself only that part of the record that was- not .received in evidence was so considered. It affirmatively appears,, therefore, from the return of the police commissioner itself that he considered the record of former convictions upon the question of guilt, and this he should not have done under the authorities cited.
The determination of the commissioner should-be annulled, with costs,.
Determination confirmed, with costs.